Citation Nr: 1707621	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  11-26 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC).

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran, who received a World War II Victory Medal and Army of Occupation Medal of Japan, had active service from September 1946 to June 1947.  He died in May 2010.

The appellant was the Veteran's widow, and she died in October 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appellant filed her claims in June 2010.  In July 2010, the appellant received a letter from VA informing her that VA was working on her claim for DIC, death pension, and accrued benefits.  A July 2010 rating decision granted her claim for aid and attendance allowance, effective May 2010.

A November 3, 2010 letter from VA informed the appellant that her death pension, with an additional allowance for aid and attendance, was granted in the July 2010 rating decision, effective May 11, 2010.  The letter also informed the appellant that the claims for accrued benefits and for service-connected death benefits, and DIC were denied.

The appellant filed her Notice of Disagreement in January 2011.  A Statement of the Case (SOC) was issued in August 2011.  The appellant filed a VA Form 9, formal Appeal to Board of Veterans' Appeals, in October 2011.  The Appeal moved forward on all issues.




FINDING OF FACT

During the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, VA was notified that the appellant died in October 2013.
CONCLUSION OF LAW

Due to the death of the appellant, the Veteran's widow, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant, the Veteran's widow, died in October 2013, during the pendency of the appeal.  This information was based on an August 2014 Social Security Administration Inquiry.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the appellant's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the claimant's death.  See 38 C.F.R. § 3.1010 (b).  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).

ORDER

The appeal is dismissed without prejudice.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


